 

FILED

October 31, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF
cp CALIFORNIA
oD

EASTERN DISTRICT OF CALIFORNIA CK erage —~

 

 

 

UNITED STATES OF AMERICA, ) . ,
) '. Case No, 2:13-cr-00220-JAM
Plaintiff, ) Lo
Vv, ) ~ °
) ORDER FOR RELEASE OF
LEE FORD, ) PERSON IN CUSTODY
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release, LEE FORD, Case No. 2:13-cr-00220-JAM
from custody subject to the conditions contained in the attached “Notice to Defendant Being
Released” and for the following reasons:

_X_ Release on previously imposed supervised release conditions.

Bail Posted in the Sum of: $
Co-Signed Unsecured Appearance Bond |

Secured Appearance Bond

X__ (Other) Conditions as stated on the record.
(Other)

This release order is not effective until the date defendant has signed and understands the attached

“Notice to Defendant Being Released”.

Issued at Sacramento, CA_ on _10/31/2019_—s_ at__2:30 p.m.

 

 
    

 

Edmund F. Brennan ——

United States Magistrate Judge
